Order, Appellate Term of the Supreme Court, First Department, entered December 14, 2000, which affirmed an order and final judgment of the Civil Court, New York County (Brenda Spears, J.), entered September 9, 1999, awarding petitioner landlord possession of the subject apartment, unanimously affirmed, without costs.
In opposing the petition seeking possession of the subject apartment, respondents maintain that they are entitled to remain in the apartment as successors to the rent-controlled *157tenancy of respondent Richman’s deceased mother. Civil Court and Appellate Term, however, correctly rejected this contention since respondents failed to make the requisite showing that they lived in the apartment with Ms. Richman’s mother for two years prior to her vacatur (see, 9 NYCRR 2204.6 [d] [1]; and see, Matter of Olszewski v Commissioner of N. Y. State Div. of Hous. & Community Renewal, 277 AD2d 386).
We have considered respondents’ other contentions and find them unavailing. Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.